REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention is drawn to a method for providing a fermentation medium for the cultivation of at least one methanotrophic organism or a combination of microorganisms comprising at least one methanotrophic organism. The method comprises providing a main growth solution, optionally sterilizing the main growth solution, providing a trace metal solution, and mixing the main growth solution with the trace metal solution.
Lidstrom et al. (US 2015/0111265 A1) was found the closest prior art as it discloses a process for the production of at least one product by at least one methanoltrophic microorganism in a liquid medium, wherein the liquid medium is made by combining a trace element solution with a solution containing nutrients. However, Applicant has amended the claims to require that the trace metal solution and/or the acidic dissolved composition has a pH of 5.0 or below. Although Lidstrom et al. teaches adding boric acid to prepare a trace metal solution, it is not specifically using boric acid to make the trace metal solution acidic and solubilize precipitation. Hence, the rejections of record have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 18-21 and 23-38 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651